DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 10/26/2020.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Rejection of Claims under 35 USC 112(b)
Applicant’s Response:
	The Examiner has rejected claim 4 under 35 U.S.C. § 112(b) as being indefinite. The Examiner takes the position that the term "to ensure stability" should be changed to clarify what is stable. This rejection is respectfully traversed since the claims are considered to be definite. However, in order to expedite prosecution of the subject application, claim 4 has been amended and is considered to overcome the rejection.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 10/26/2020, with respect to claim 4 have been fully considered and are persuasive.  The rejection of 07/27/2020 has been withdrawn. 

Rejection of Claims under 35 USC 103
Applicant’s Response:
	The Examiner has rejected claims 1, 5-7, 9, 12-15, and 18-20 under 35 U.S.C. §103 as being unpatentable over Sutherland (U.S. Patent Application Pub. No. 2014/0201839 Al, hereinafter "Sutherland") in view of Gowin et al. (U.S. Patent Application Pub. No. 2013/0124908 Al, hereinafter "Gowin"), and has rejected claims 2-4, 10-11, and 16-17 as being unpatentable over Sutherland in view of Gowin and further in view of Lee et al. (U.S. Patent Application Pub. No. 2004/0031029 Al, hereinafter "Lee"). These rejections are respectfully traversed. 
 	As reflected in the Interview Summary submitted herewith, the Examiner indicated during the Interview that the proposed amendment to claim 1 will overcome the current rejections. Independent claims 1, 9, and 15 have been amended in order to expedite prosecution of the subject application, and recite the features of the proposed amendment. Accordingly, independent claims 1, 9, and 15 are considered to be in condition for allowance. Dependent claims 2-8, 10-14, and 16-20 depend, either directly or indirectly, from independent claims 1, 9, and 15 and therefore include all the limitations of their parent claims. The dependent claims are considered to be in condition for allowance for substantially the same reasons discussed above in relation to their parent claims, and/or for further limitations recited in the dependent claims.

Examiner’s Response:
Applicant’s arguments with respect to independent claims 1, 9, and 15 have been considered but are moot because the arguments are directed to amended subject 
The combination of Sutherland (US 20140201839 A1) and Cornell et al. (US 20160352608 A1) and Gowin et al. (US 20130124908 A1) teaches the language of the independent claims.


All remaining arguments are now moot in regards to the new rejection.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 20140201839 A1) and further in view of Cornell et al. (US 20160352608 A1) and Gowin et al. (US 20130124908 A1).

As to claim 1, Sutherland teaches a computer-implemented method comprising: generating a plurality of maintenance operations to be executed on a plurality of network devices in a network (See ¶¶ [0035], [0036], Teaches that the maintenance may be performed by a script that automatically performs the remote maintenance operations as created by the maintenance module 530. Other examples may include the alternative script being created to have the remote maintenance operation originally intended, the flagged device(s) and a future time(s) to perform the remote maintenance operation(s). During the scrip and alternative script creation processed, the identification of a maintenance restriction may be performed for the flagged device(s), and the maintenance restriction may be used as the basis for the alternative script to create the future time to perform the remote maintenance operation. The remote maintenance operation includes at least one of a software application update, a hard disk scan, memory allocation, and a computer virus scan); 
transmitting instructions to the plurality of network devices to execute one or more maintenance operations of the plurality of maintenance operations (See ¶ [0034], Teaches that  The method may also provide receiving the device list from memory at a remote location or locally at operation 406 and identifying a plurality of devices requiring a remote maintenance operation and at least one flagged device which requires an alternative type of remote maintenance at operation 408, and Performing the remote maintenance operation on at least one of the plurality of devices at operation 410). 
However, it does not expressly teach performing continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices during execution of the one or more maintenance operations; and automatically performing one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check.
(See ¶¶ [0057]-[0058], [0048], Teaches that upon creating the request 109, the request monitoring module 113 monitors processing of the created request, and this monitoring results in one or more portions of telemetry data 114 (330). The method 300 further includes analyzing the telemetry data to identify one or more unexpected events related to the processing of the task identified in the request (340). The telemetry data may include many different types of information about the performance of a given task and may thus shed light on any unexpected events related to the processing of the task 106. The telemetry data may include, for example, inspection of alert log data, inspection of device status data, inspection of network traffic performance data, time to alert, time to resolution, time to power up device, time to same performance of data or response time to fix. In some cases, the task identifying module 105 may identify one or more tasks 106 that are to be performed within the datacenter 119. As mentioned above, the tasks may include upgrading hardware components, firmware components or software applications on any of the devices 120 of the datacenter 119. For instance, the components or applications may be upgraded from older versions to newer versions. Other tasks may include rebooting devices, bringing nodes down for maintenance or performing other tasks. The datacenter devices 120 may include networking devices such as routers, load balancers, firewalls and network cards).

One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).
However, it does not expressly teach automatically performing one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check.
Gowin et al., from analogous art, teaches automatically performing one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check (See ¶ [0038] and Fig. 4, Teaches that at block 414 the identified application is restored to its properly executing state on the network device. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. to determine a status for the network 
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 2, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, and wherein the network device does not handle traffic during execution of the maintenance task..
Cornell et al., from analogous art, teaches wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, and wherein the network device does not handle traffic during execution of the maintenance task (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 3, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the method according to claim 2 above. However, it does not expressly teach wherein the transmitted instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transitioning the network device into a maintenance state and performing, by the network device, one or more maintenance tasks.
(See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
(See Cornell et al. ¶ [0003]).

As to claim 4, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the method according to claim 3 above. However, it does not expressly teach wherein multiple iterations of the one or more pre-maintenance tasks are performed to determine that the network device is compatible with modifications caused by the one or more maintenance tasks before performing the one or more maintenance tasks.
Cornell et al., from analogous art, teaches wherein multiple iterations of the one or more pre-maintenance tasks are performed to determine that the network device is compatible with modifications caused by the one or more maintenance tasks before performing the one or more maintenance tasks (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 5, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the one or more corrective actions performed on a network device include restoring software of the network device to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches wherein the one or more corrective actions performed on a network device include restoring software of the network device to a state prior to the one or more maintenance operations (See ¶ [0033], Teaches that if it is determined that the cause of the failure of the network device is due to the execution of one or more applications, the repair module 312 may attempt to restore the application back to an acceptable configuration state).

One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 6, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the one or more corrective actions performed on a network device include partially upgrading the network device.
Gowin et al., from analogous art, teaches wherein the one or more corrective actions performed on a network device include partially upgrading the network device (See ¶¶ [0037], [0038], Teaches that if no communication can be established and the network device status is considered unavailable, one or more hardware repair procedures are initiated to repair the network device at 410. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).

One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 7, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the method according to claim 1 above. Sutherland further teaches wherein the plurality of maintenance operations are scheduled to be executed at specified times (See ¶ [0033], Teaches that the administrative machine may then execute a command to perform maintenance on the regular non-flagged devices 360 and then create a schedule for the flagged devices 362 at a later time that accommodates their specific schedule requirements. The updated schedule file may be stored 364 in memory at a storage file location and/or device 340. The regular maintenance may be performed and the schedule for the flagged devices may be performed later according to the schedule file 366 via the agent 320 executing the schedule 368). 

As to claim 9, Sutherland an apparatus comprising: a communication interface configured to enable network communications; one or more computer processors (See ¶ [0023], Teaches that the administrative server 112 may perform updates on the various servers, devices and operating system platforms. The communication may be over a WAN, such as, the Internet, or a LAN. The administrative device 110 may be a laptop, computer, personal digital assistant, tablet, smart phone or any other computer network compatible device capable of establishing a communication path or secure channel with the administrative server 112, which may also be any of the above computing devices); 
one or more computer readable storage media (See ¶ [0023], Teaches that referring to FIG. 1A, the network 100 includes administrative device 110 which is in communication with an administrative server 112 and/or storage database to receive access to a preapproved list of devices on the network that require routine maintenance); 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, that when executed by the one or more computer processors, cause the one or more computer processors to: generate a plurality of maintenance operations to be executed on a plurality of network devices in a network (See ¶¶ [0035], [0036], Teaches that the maintenance may be performed by a script that automatically performs the remote maintenance operations as created by the maintenance module 530. Other examples may include the alternative script being created to have the remote maintenance operation originally intended, the flagged device(s) and a future time(s) to perform the remote maintenance operation(s). During the scrip and alternative script creation processed, the identification of a maintenance restriction may be performed for the flagged device(s), and the maintenance restriction may be used as the basis for the alternative script to create the future time to perform the remote maintenance operation. The remote maintenance operation includes at least one of a software application update, a hard disk scan, memory allocation, and a computer virus scan); 
transmit instructions to the plurality of network devices to execute one or more maintenance operations of the plurality of maintenance operations (See ¶ [0034], Teaches that  The method may also provide receiving the device list from memory at a remote location or locally at operation 406 and identifying a plurality of devices requiring a remote maintenance operation and at least one flagged device which requires an alternative type of remote maintenance at operation 408, and Performing the remote maintenance operation on at least one of the plurality of devices at operation 410). 
However, it does not expressly teach perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices during execution of the one or more maintenance operations; and automatically perform one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check.
Cornell et al., from analogous art, teaches perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices during execution of the one or more maintenance operations (See ¶¶ [0057]-[0058], [0048], Teaches that upon creating the request 109, the request monitoring module 113 monitors processing of the created request, and this monitoring results in one or more portions of telemetry data 114 (330). The method 300 further includes analyzing the telemetry data to identify one or more unexpected events related to the processing of the task identified in the request (340). The telemetry data may include many different types of information about the performance of a given task and may thus shed light on any unexpected events related to the processing of the task 106. The telemetry data may include, for example, inspection of alert log data, inspection of device status data, inspection of network traffic performance data, time to alert, time to resolution, time to power up device, time to same performance of data or response time to fix. In some cases, the task identifying module 105 may identify one or more tasks 106 that are to be performed within the datacenter 119. As mentioned above, the tasks may include upgrading hardware components, firmware components or software applications on any of the devices 120 of the datacenter 119. For instance, the components or applications may be upgraded from older versions to newer versions. Other tasks may include rebooting devices, bringing nodes down for maintenance or performing other tasks. The datacenter devices 120 may include networking devices such as routers, load balancers, firewalls and network cards).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into Sutherland to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
(See Cornell et al. ¶ [0003]).
However, it does not expressly teach automatically perform one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check.
Gowin et al., from analogous art, teaches automatically perform one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check (See ¶ [0038] and Fig. 4, Teaches that at block 414 the identified application is restored to its properly executing state on the network device. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into Sutherland to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 10, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the apparatus according to claim 9 above. However, it does not expressly teach wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during execution of the maintenance task, and wherein the pre-maintenance task determines that the network device is compatible with modifications caused by the maintenance task.
Cornell et al., from analogous art, teaches wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during execution of the maintenance task, and wherein the pre-maintenance task determines that the network device is compatible with modifications caused by the maintenance task (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 11, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the apparatus according to claim 10 above. However, it does not expressly teach wherein the instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transition the network device into a maintenance state and perform, by the network device, one or more maintenance tasks.
Cornell et al., from analogous art, teaches wherein the instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 12, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the apparatus according to claim 9 above. However, it does not expressly teach herein the program instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches herein the program instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations (See ¶ [0033], Teaches that if it is determined that the cause of the failure of the network device is due to the execution of one or more applications, the repair module 312 may attempt to restore the application back to an acceptable configuration state).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 13, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the apparatus according to claim 9 above. However, it does not expressly teach wherein program instructions to automatically perform one or more corrective actions include instructions to partially upgrade a network device of the plurality of network devices.
Gowin et al., from analogous art, teaches wherein program instructions to automatically perform one or more corrective actions include instructions to partially upgrade a network device of the plurality of network devices (See ¶¶ [0037], [0038], Teaches that if no communication can be established and the network device status is considered unavailable, one or more hardware repair procedures are initiated to repair the network device at 410. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 14, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the apparatus according to claim 9 above. Sutherland further teaches wherein the plurality of maintenance operations are scheduled to be executed at specified times (See ¶ [0033], Teaches that the administrative machine may then execute a command to perform maintenance on the regular non-flagged devices 360 and then create a schedule for the flagged devices 362 at a later time that accommodates their specific schedule requirements. The updated schedule file may be stored 364 in memory at a storage file location and/or device 340. The regular maintenance may be performed and the schedule for the flagged devices may be performed later according to the schedule file 366 via the agent 320 executing the schedule 368). 

As to claim 15, Sutherland teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by one or more processors, cause the one or more processors to: generate a plurality of maintenance operations to be executed on a plurality of network devices in a network (See ¶¶ [0035], [0036], Teaches that the maintenance may be performed by a script that automatically performs the remote maintenance operations as created by the maintenance module 530. Other examples may include the alternative script being created to have the remote maintenance operation originally intended, the flagged device(s) and a future time(s) to perform the remote maintenance operation(s). During the scrip and alternative script creation processed, the identification of a maintenance restriction may be performed for the flagged device(s), and the maintenance restriction may be used as the basis for the alternative script to create the future time to perform the remote maintenance operation. The remote maintenance operation includes at least one of a software application update, a hard disk scan, memory allocation, and a computer virus scan); 
transmit instructions to the plurality of network devices to execute one or more maintenance operations of the plurality of maintenance operations (See ¶ [0034], Teaches that  The method may also provide receiving the device list from memory at a remote location or locally at operation 406 and identifying a plurality of devices requiring a remote maintenance operation and at least one flagged device which requires an alternative type of remote maintenance at operation 408, and Performing the remote maintenance operation on at least one of the plurality of devices at operation 410). 
However, it does not expressly teach perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices during execution of the one or more maintenance operations; and automatically perform one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check.
Cornell et al., from analogous art, teaches perform continuous checks on execution of the one or more maintenance operations by analyzing telemetry data received from the plurality of network devices during execution of the one or more maintenance operations (See ¶¶ [0057]-[0058], [0048], Teaches that upon creating the request 109, the request monitoring module 113 monitors processing of the created request, and this monitoring results in one or more portions of telemetry data 114 (330). The method 300 further includes analyzing the telemetry data to identify one or more unexpected events related to the processing of the task identified in the request (340). The telemetry data may include many different types of information about the performance of a given task and may thus shed light on any unexpected events related to the processing of the task 106. The telemetry data may include, for example, inspection of alert log data, inspection of device status data, inspection of network traffic performance data, time to alert, time to resolution, time to power up device, time to same performance of data or response time to fix. In some cases, the task identifying module 105 may identify one or more tasks 106 that are to be performed within the datacenter 119. As mentioned above, the tasks may include upgrading hardware components, firmware components or software applications on any of the devices 120 of the datacenter 119. For instance, the components or applications may be upgraded from older versions to newer versions. Other tasks may include rebooting devices, bringing nodes down for maintenance or performing other tasks. The datacenter devices 120 may include networking devices such as routers, load balancers, firewalls and network cards).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into Sutherland to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
(See Cornell et al. ¶ [0003]).
However, it does not expressly teach automatically perform one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check.
Gowin et al., from analogous art, teaches automatically perform one or more corrective actions in response to an indication of a network device failing a criterion of a continuous check (See ¶ [0038] and Fig. 4, Teaches that at block 414 the identified application is restored to its properly executing state on the network device. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into Sutherland to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 16, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during execution of the maintenance task, and wherein the pre-maintenance task determines that the network device is compatible with modifications caused by the maintenance task.
Cornell et al., from analogous art, teaches wherein each maintenance operation includes one of: a pre-maintenance task, and a maintenance task, wherein a network device of the plurality of network devices handles network traffic during execution of the pre-maintenance task, wherein the network device does not handle traffic during execution of the maintenance task, and wherein the pre-maintenance task determines that the network device is compatible with modifications caused by the maintenance task (See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
One of ordinary skill in the art would have been motivated because it allows one to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability (See Cornell et al. ¶ [0003]).

As to claim 17, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein the instructions to execute one or more maintenance operations further comprise instructions to: perform one or more pre-maintenance tasks on a network device; and in response to determining that the network device successfully completed the one or more pre-maintenance tasks, transition the network device into a maintenance state and perform, by the network device, one or more maintenance tasks.
(See ¶¶ [0045, [0047], Teaches that while performing maintenance, the process may operate in a “safe” mode attempting to avoid impact to datacenter data paths. Datacenter devices 120 are tested before and after the maintenance. Comparisons may be performed to ensure configurations, routing tables, and interfaces match the correct operational state (as stored in the request state module 121. Neighboring devices may also be tested prior to maintenance to validate their state and capability to handle existing network traffic before the task 106 is performed. Where the network design supports it, special network device side scripts may be implemented to perform a graceful failover to the neighboring device(s) or reroute network traffic. For example, in “safe” mode it understands that traffic needs to be rerouted to a neighboring device, that draining needs to occur, and that certain health and/or state checks need to be performed for each device role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornell et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to automatically and gracefully respond to failures or other unexpected events leads to increased datacenter reliability.
(See Cornell et al. ¶ [0003]).

As to claim 18, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations (See ¶ [0033], Teaches that if it is determined that the cause of the failure of the network device is due to the execution of one or more applications, the repair module 312 may attempt to restore the application back to an acceptable configuration state).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into the combination of Sutherland and Cornell et al. and Gowin et al. to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status.
 (See Gowin et al. ¶ [0005]).

As to claim 19, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. However, it does not expressly teach wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations.
Gowin et al., from analogous art, teaches wherein the instructions to automatically perform one or more corrective actions include instructions to restore software of a network device, of the plurality of network devices, to a state prior to the one or more maintenance operations (See ¶¶ [0037], [0038], Teaches that if no communication can be established and the network device status is considered unavailable, one or more hardware repair procedures are initiated to repair the network device at 410. At block 416, one or more repair, replacement, and/or configuration procedures are initiated to repair the network device based on the retrieved state information and the at least one application at 418. For example, the repair automation system 102 may initiate a replacement procedure to have the memory replaced in the failed network device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gowin et al. into 
One of ordinary skill in the art would have been motivated because it allows one to determine a status for the network device and initiating at least one repair procedure to restore the network device based on the status (See Gowin et al. ¶ [0005]).

As to claim 20, the combination of Sutherland and Cornell et al. and Gowin et al. teaches the one or more non-transitory computer readable storage media according to claim 15 above. Sutherland further teaches wherein the plurality of maintenance operations are scheduled to be executed at specified times (See ¶ [0033], Teaches that the administrative machine may then execute a command to perform maintenance on the regular non-flagged devices 360 and then create a schedule for the flagged devices 362 at a later time that accommodates their specific schedule requirements. The updated schedule file may be stored 364 in memory at a storage file location and/or device 340. The regular maintenance may be performed and the schedule for the flagged devices may be performed later according to the schedule file 366 via the agent 320 executing the schedule 368). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 20140201839 A1) and Cornell et al. (US 20160352608 A1) and Gowin et al. (US 20130124908 A1) and further in view of Ali et al. (US 20190220285 A1).


Ali et al., from analogous art, teaches further comprising: comparing a post-maintenance state of the plurality of network devices to a pre- maintenance state of the plurality of network devices to identify differences; and indicating the differences to a user (See ¶ [0034], Teaches that the automation tool set 120 may also provide aspects of activity logging and dashboards, including trending analysis, in generated user interfaces (e.g., via the terminal 106). For instance, a report may be generated to identify a state of a group of services, along with trending data for such services. Report customization and logging and user interface functionality may also be provided within a system. Conventional tools such as SCCM provide a limited level of real-time compliance data, but track how a server was patched at an earlier time (e.g., 3 months ago). The automation tool set 120 may store logging data in the custom repository or other data stores, to track trending issues and state changes. In this fashion, the automation tool set 120 is not limited to performing pre- and post-validation activities, but rather, the automation tool set 120 can apply additional service and system health validation concept as part of an automation validation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ali et al. into the 
One of ordinary skill in the art would have been motivated because it allows one to enable software patches and configuration changes to be deployed more accurately and in a much faster manner over conventional manual or automated approaches (See Ali et al. ¶ [0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister



/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454